per curiam:
El Procurador General presentó una quere-lla contra los Ledos. Marcos Morell Corrada y José Alcover García (en adelante querellados) por incurrir en violacio-nes éticas en la representación de su cliente, la Oficina para la Liquidación de las Cuentas de la Corporación de Renovación Urbana y Vivienda (en adelante Oficina de Liquidación). En síntesis, el Procurador General sostuvo que los querellados violaron el Canon 21 del Código de Ética Profesional(1) al adquirir un interés pecuniario en un bien de su cliente y comprometer, de esta forma, su juicio profesional independiente. Luego de que los querellados sometieran sus respectivas contestaciones, nombramos un Comisionado Especial para que presidiera la vista eviden-ciaría, aquilatara la prueba presentada por las partes y nos preparara un informe en el cual se recogieran sus de-terminaciones de hechos. Examinado el informe del Comi-*795sionado Especial, concluimos que los querellados violaron los cánones del Código de Ética Profesional.
HH
De las determinaciones de hechos realizadas por el Co-misionado Especial se desprende que las acciones que mo-tivaron el proceso disciplinario que nos ocupa se remontan a mayo de 1993, cuándo el Síndico de la Oficina de Liqui-dación contrató a los querellados, a través de su Bufete, para que éstos le rindieran servicios profesionales a dicha entidad; pactándose que la facturación en conceptos de ho-norarios de abogado sería por el importe de hasta cin-cuenta mil dólares mensuales. El referido contrato estaría vigente por un año, aunque sería renovable por periodos iguales consecutivos. Como cuestión de hecho, fue reno-vado en varias ocasiones, mediante contratos consecutivos, hasta 1996.
Dichos contratos de servicios profesionales, suscritos entre el Bufete de los querellados y la Oficina de Liquida-ción, estaban formulados en términos amplios y disponían que los querellados representarían a la Oficina de Liquida-ción en todos los asuntos en que se tuvieran que defender los derechos, obligaciones y prerrogativas de la oficina, se-gún establecidos en su la ley habilitadora (Ley Núm. 55 de 9 de agosto de 1991 (en adelante Ley 55), 17 L.P.R.A. ant. see. 27 et seq.(2) Igualmente, los abogados representarían a dicha oficina en los procesos de ejecución de hipoteca, re-*796solución de contratos, cobro de préstamos hipotecarios y acciones civiles.
Por su parte, los contratos establecían que los abogados: (i) no representarían a partes con intereses en conflicto con la Oficina de Liquidación; (ii) le deberían completa lealtad a ésta y no tendrían intereses adversos; (iii) divulgarían a la agencia sus relaciones con terceros y cualquier interés que pudiera influir en la agencia, y (iv) evitarían la apa-riencia de intereses encontrados.
Luego de la suscripción del contrato por servicios profe-sionales con la Oficina de Liquidación, los querellados ad-vinieron en conocimiento de que cierta corporación (Express Realty Inc.) estaba interesada en adquirir uno de los bienes pertenecientes a su cliente (una finca en Aguadilla) para desarrollarla comercialmente. Posteriormente, los *797querellados llegaron a un acuerdo con Angelo Medina, principal accionista de Express Realty, en el cual se ase-guró la adquisición de la finca a cambio de una participa-ción para los querellados en su desarrollo. De esta forma, a tan sólo un año de que el licenciado Morell Corrada y el licenciado Alcover García suscribieran el contrato de repre-sentación legal con la Oficina de Liquidación, el 7 de julio de 1994, la corporación Express Realty suscribió un con-trato de opción de compra con la Oficina de Liquidación para adquirir una finca en Aguadilla propiedad de esta última.
Con el fin de desarrollar la finca, sobre la cual existía un contrato de opción a favor de Express Realty, se constituyó el 22 de febrero de 1995 una sociedad especial denominada Costa Mar, la cual estaba compuesta, en su origen, en par-tes iguales, por la esposa del Sr. Angelo Medina y las espo-sas de los querellados, las Sras. Carmen Casellas y Lilliam Ramos. Valga aclarar que el Ledo. Marcos Morell Corrada estaba casado con la Sra. Carmen Casellas bajo el régimen ganancial, por lo que la participación en Costa Mar era propiamente de la sociedad legal de gananciales com-puesta por el Ledo. Marcos Morell y su esposa. En cuanto al licenciado Alcover García, si bien es cierto que éste es-taba casado bajo capitulaciones matrimoniales, el Comisio-nado Especial nos advierte que dicho querellado adquirió una participación en Costa Mar cuando posteriormente, en 1995, compró una participación en la referida sociedad especial.
Según se desprende del informe del Comisionado, desde su creación, Costa Mar comenzó a realizar gestiones, ante la empresa privada y el Gobierno, para el desarrollo de la finca en cuestión. Inicialmente se realizaron trámites para atraer negocios de comida rápida y el establecimiento de una gasolinera. Estas gestiones estuvieron a cargo de los querellados. Posteriormente, se gestionó exitosamente el desarrollo de la finca para ubicar las oficinas regionales del *798Fondo del Seguro del Estado, negocio que el Procurador General estima tuvo un valor millonario. Valga aclarar que muchas de estas gestiones se hicieron cuando la finca aún pertenecía a la Oficina de Liquidación, sujeta al contrato de opción otorgado con Express Realty, por lo que la venta-josa posición de los querellados, como abogados de la refe-rida oficina, los colocaba en la atípica situación de tener acceso a información de su cliente mientras realizaban todo tipo de trámites para hacer viable la compra.
El 23 de febrero de 1995 se celebró una reunión con el propósito de extenderle a Express Realty el término del contrato de opción suscrito en 1994.(3) En dicha reunión, celebrada un día después de la creación de Costa Mar, el Sr. Angelo Medina solicitó a la Oficina de Liquidación que autorizara a Express Realty cederle a Costa Mar la opción de compra que tenía sobre la finca de Aguadilla para que, de esta forma, Costa Mar adquiriera la finca. En esta re-unión estuvo presente el Subsíndico de la Oficina de Liqui-dación (Sr. Arturo Paz), el Sr. Angelo Medina y el licen-ciado Alcover García. El licenciado Morell Corrada no participó en esta reunión. Tampoco participaron las espo-sas de los querellados y del señor Medina, quienes figura-ban como las únicas propietarias de Costa Mar, quien sería la cesionaria del contrato de opción.
Surge del Informe del Comisionado Especial que en dicha reunión se le informó al Subsíndico de la existencia de Costa Mar, de sus socias y de la intención de hacer la cesión. Sin embargo, no surge que el Subsíndico tuviera otro asesoramiento, respecto a la validez de la cesión, que aquel que le pudo haber hecho el propio licenciado Alcover García. Más aún, no existe indicio alguno de que hubiere una explicación de los detalles de la transacción, de los efectos potenciales que tendría para la relación abogado-*799cliente la adquisición de un bien del cliente por parte de una entidad en la que los querellados tenían un interés (como sería informar que la adquisición de la finca podría afectar el juicio profesional de los querellados), y de la de-seabilidad de que la Oficina de Liquidación obtuviese el consejo legal independiente de otro abogado con respecto a dicha transacción.
Aunque no surge que el licenciado Alcover García estu-viera representando a Costa Mar en dicha reunión, éste tuvo una participación activa, directa y personal en el trá-mite de cesión ante la Oficina de Liquidación, siendo ade-más el único abogado en las conversaciones. Además, en dicha reunión, el señor Medina informó su interés de que el licenciado Alcover García fungiera como notario en el contrato de cesión. Como señaláramos anteriormente, en ese momento, el licenciado Alcover García no le informó al Subsíndico del conflicto de intereses que le representaba esta transacción debido a que éste, al igual que el licen-ciado Morell Corrada, eran abogados de la Oficina de Li-quidación y, a la vez, tenía un interés en el bien objeto de la transacción. Tampoco recomendó a la Oficina de Liquida-ción que contratara una representación legal indepen-diente para que le asesorara en la venta prevista por la sociedad especial compuesta por las esposas.
Los trámites de la cesión fueron inicialmente fructífe-ros, pues, según indica el Comisionado Especial: “[lluego del correspondiente análisis, siendo el único abogado pre-sente el Lie. Alcover García, el Subsíndico concluyó que no había impedimento legal para la cesión de la opción.” In-forme del Comisionado Especial, pág. 37. Sin embargo, cuando se le informó de la cesión al Síndico de la Oficina de Liquidación, éste la desautorizó.
Por esta razón, Express Realty procedió a comprar la finca directamente a la Oficina de Liquidación, mediante una escritura otorgada ante el licenciado Alcover García, por la suma de doscientos cincuenta y cinco mil ciento se-*800senta y cinco dólares con sesenta y dos centavos, precio que, según indica el Comisionado Especial, superó la tasa-ción de la propiedad en un veinte por ciento (20%). Tres días más tarde, Express Realty vendió la finca a Costa Mar por el mismo precio que había pagado por la propiedad. Cabe puntualizar que todos estos trámites ocurrieron mientras los querellados eran abogados de la Oficina de Liquidación.
Luego de la adquisición de la finca por Costa Mar, los querellados continuaron participando en los trámites diri-gidos al desarrollo de la parcela. Sin embargo, cuando ya era evidente que las gestiones estaban encaminadas hacia ,1a construcción de un edificio comercial para ser arrendado al Fondo del Seguro del Estado, el licenciado Morell Co-rrada decidió desvincularse del negocio para evitar lo que denominó: “situaciones difíciles, que se prestaran a malas interpretaciones e insinuaciones.” Esto, pues, dado el he-cho que el licenciado Morell Corrada, quien había presi-dido el Comité de Transición durante el cambio de gobierno tras las elecciones generales de 1992, quería evitar cual-quier imputación de que hubiese aprovechado dicha posi-ción para advenir en conocimiento de la necesidad del Fondo del Seguro del Estado de ubicar sus oficinas regio-nales en Aguadilla, lugar donde ubica la finca adquirida por Costa Mar. Esto por virtud de los informes que rendían las agencias gubernamentales a dicho comité sobre su es-tado de situación y los proyectos que llevaban a cabo.
Por ello, la sociedad de bienes gananciales compuesta por el licenciado Morell Corrada y su esposa vendió su par-ticipación en Costa Mar al licenciado Alcover García en 1995, fecha cuando los querellados todavía fungían como abogados de la Oficina de Liquidación. (4)
La controversia ante nos requiere dilucidar si los quere-*801liados infringieron el Canon 21 del Código de Ética Profe-sional, supra, sobre intereses encontrados, cuando adqui-rieron un interés pecuniario sobre un bien de un cliente a quien se supone representaran en cualquier asunto rela-cionado a la liquidación de las cuentas de la Corporación de Renovación Urbana y Vivienda (en adelante la C.R.U.V.).
HH HH
Antes de explicar el derecho aplicable a la controversia de autos, es menester señalar el contexto dentro del cual se desarrollaron los hechos que tenemos ante nos, y que die-ron lugar al procedimiento disciplinario que nos ocupa.
La Oficina de Liquidación fue creada para liquidar to-dos los activos y pasivos de la C.R.U.V., y utilizar el pro-ducto de dicha liquidación para atender las obligaciones financieras de esta última dependencia. (5)
Según se desprende de la exposición de motivos de la citada Ley Núm. 55 (la cual ordenó la disolución de la C.R.U.V. y la creación de la Oficina de Liquidación), la crí-tica situación financiera por la que atravesaba la C.R.U.V. exigía que ésta se disolviera. 1991 (Parte 1) Leyes de Puerto Rico 232. Para tales propósitos, la Legislatura pre-tendió establecer, mediante dicha legislación, un proceso ordenado de liquidación de las cuentas de la C.R.U.V. que permitiera que dicha entidad cumpliera con sus responsa-bilidades financieras utilizando sus propios recursos. Así se advirtió que resultaba crucial realizar todas las gestio-nes necesarias para atender en su totalidad las deudas y obligaciones de dicha entidad con sus propios activos.(6) La función principal de la Oficina de Liquidación era, por lo tanto, obtener la mayor ganancia posible de la venta de sus *802activos para poder cubrir, con sus propios recursos, las deudas contraídas.
Consciente de la trascendental función con la que se en-vestía a la Oficina de Liquidación, el legislador expresa-mente dispuso que: “[l]os propósitos para los cuales se crea ... y para los cuales ejercerá sus poderes, son propósitos públicos para el beneficio del pueblo de Puerto Rico y el ejercicio de los mismos constituye el cumplimiento de fun-ciones gubernamentales esenciales”. (Énfasis suplido.(7)
Para llevar a cabo esta encomienda, se dispuso que un Síndico Especial administraría y dirigiría la Oficina de Li-quidación, teniendo la responsabilidad de realizar todas las gestiones necesarias y convenientes para maximizar el valor de los activos de la C.R.U.V., a fin de cumplir con el mayor número de sus responsabilidades financier as. (8) En-tre sus poderes se encontraban: (i) asumir el control de todos los activos y derechos legales de la C.R.U.V. para iniciar el cobro de todas las reclamaciones(9) y (ii) tramitar el cobro de préstamos, deudas, cuentas y reclamaciones que surgieran en el proceso de liquidación.(10) De la misma forma, la Oficina de Liquidación tenía autoridad para de-mandar y ser demandada, y presentar toda clase de accio-nes judiciales y administrativas.(11)
Para asegurar que la Oficina de Liquidación pudiera cumplir eficazmente con sus facultades legales, como sería, por ejemplo, recuperar activos y resolver contratos para satisfacer los compromisos económicos de la C.R.U.V., la Ley Núm. 55, dispuso que el Síndico podría contratar los servicios legales necesarios para la tramitación de los asuntos legales relacionados con el desempeño de sus *803funciones.(12) Más aún, para garantizar que los abogados contratados ejercieran una labor idónea, con un juicio pro-fesional independiente y libre de conflictos de interés, el legislador expresamente prohibió contratar “abogados o bufetes que estén bajo contrato con otras agencias o instru-mentalidades públicas”.(13) Cónsono con este propósito, la Ley Núm. 55, definió de manera amplia el concepto “agen-cia o instrumentalidad pública”, precisando que incluía a las corporaciones públicas.(14)
Es al amparo de este marco legal que surge la contro-versia ética de autos.
HH HH HH
El Canon 21 del Código de Ética Profesional, supra, dis-pone, en lo pertinente:
El abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las par-tes y con terceras personas, y cualquier interés en la contro-versia que pudiera influir en el cliente al seleccionar su consejero. Ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus intereses personales.
No es propio de un profesional el representar intereses en-contrados ....
Como se conoce, la citada disposición está dirigida a asegurar la lealtad del abogado para con su cliente y evitar que un abogado incurra en la representación de intereses encontrados. In re Toro Cubergé, 140 D.P.R. 523, 529 (1996). El deber de lealtad completa que, en parte, consiste en el requisito de ejercer un criterio profesional independiente y desligado de los intereses personales, *804proscribe que un abogado represente a un cliente cuyos intereses estén reñidos con los suyos propios. Liquilux Gas Corp. v. Berrios Zaragoza, 138 D.P.R. 850, 858 (1995). Por lo tanto, el cumplir con el deber de lealtad hacia su cliente presupone la inexistencia de conflictos de intereses. El abo-gado no puede cumplir con este deber cuando éste alberga algún interés personal el cual podría estar en conflicto con los intereses de su cliente o al menos pudiese afectar la independencia de su juicio profesional. Al así proscribirlos se busca preservar una completa lealtad del abogado hacia su cliente, libre de ataduras personales. In re Bizarro Co-lón, 151 D.P.R. 94 (2000); In re Palou Bosch, 149 D.P.R. 120 (1999). En fin, una de las situaciones que el citado Canon 21 del Código de Etica Profesional proscribe es aquella en la cual el deber de lealtad completa que tiene el abogado hacia su cliente podría ser incompatible con algún interés propio que el abogado también quiera promover o defender. In re Toro Cuhergé, supra, pág. 530; Liquilux Gas Corp. v. Berrios Zaragoza, supra; In re Belén Trujillo, 126 D.P.R. 743 (1990).
Entre las distintas manifestaciones de intereses encon-trados que el citado Canon 21 prohíbe se encuentra el que un abogado acepte una representación legal, o que conti-núe en ella, cuando su juicio profesional pueda ser afectado por sus intereses personales. Hemos señalado que esta ver-tiente exige que el abogado ejerza un criterio profesional independiente y desligado de intereses personales. De este modo, se busca preservar la autonomía de juicio del abo-gado y prevenir cualquier tipo de dilución a la fidelidad que le debe a su cliente. In re Toro Cubergé, supra.
El propio Canon 21 del Código de Ética Profesional, supra, esboza que, en los casos en los que existan intereses encontrados, el deber de lealtad completa exige que el abogado divulgue todas aquellas circunstancias sobre relaciones con terceras personas que pudiesen afectar la relación abogado-cliente. De la misma forma se le exige al *805abogado divulgar cualquier interés que tenga en la enco-mienda que se le ha encargado. 4 L.P.R.A. Ap. IX.
Las transacciones comerciales entre un abogado y su cliente o aquellas instancias en que un abogado, a sabiendas, adquiere un interés pecuniario, propietario o posesorio en un bien de su cliente, han motivado nutridas discusiones por los potenciales conflictos de interés que acarrea. Estas han sido reconocidas como situaciones que podrían crear en el abogado un conflicto entre los intereses del cliente y los propios, pudiendo afectar su juicio profesional. A tales efectos, se ha resaltado que las transacciones comerciales con un cliente son inherentemente sospechosas. (15) Esto pues, no sólo el juicio profesional independiente del abogado puede ser seriamente afectado por sus intereses personales en la transacción, sino que la naturaleza desigual de la relación abogado-cliente (en la que el abogado adquiere un sinnúmero de información íntima del cliente y éste, a su vez, deposita su confianza y lealtad en el abogado) la hace susceptible de múltiples abusos.(16)
*806Ciertamente, la relación abogado-cliente está enmarcada dentro de los más altos niveles de fidelidad y confianza. Como indicara el Tribunal Supremo federal hace más de un siglo:(17)
There are few of the business relations of life involving a higher trust and confidence than that of attorney and client, or generally speaking, one more honorably and faithfully discharged; few more anxiously guarded by the law, or governed by sterner principles of morality and justice; and it is the duty of the court to administer them in a corresponding spirit, and to be watchful and industrious, to see that confidence thus reposed shall not be used to the detriment or prejudice of the rights of the party bestowing it.
Es precisamente la naturaleza de esta relación (median-te la cual un abogado adquiere numerosa información con-fidencial de su cliente, ganándose su confianza y lealtad) la que la hace objeto de potenciales abusos. Cada vez que un abogado realiza una transacción con su cliente, se plantea la posibilidad de que el letrado utilice sus destrezas legales y su posición para aprovecharse del cliente, utilizando, por ejemplo, su influencia o la información confidencial obte-nida para su beneficio personal.(18) Por tales razones, los tribunales han sido sumamente rigurosos al analizar estas transacciones. Como bien ha advertido el Tribunal Supremo de Missouri:
... [BJecoming personally involved with the affairs of clients ... is an area wrought with pitfalls and traps and the Court is without choice other than to hold the attorney to the highest of standards. Matter of Lowther, 611 S.W.2d 1, 2 (1981).
Precisamente, en In re Toro Cubergé, supra, abordamos este asunto. En efecto, la norma que allí estableci-*807mos va dirigida a prohibir, de ordinario, las transacciones comerciales entre un abogado y su cliente, cuando éstas tienen el potencial de afectar el juicio profesional indepen-diente del abogado o cuando éstas puedan afectar el deber de lealtad y fidelidad que se le debe al cliente.
En dicho caso fuimos muy claros al expresar nuestra preocupación de que el juicio profesional independiente de un abogado pudiese ser afectado por su interés personal en la transacción comercial con su cliente. Por ello, puntuali-zamos la importancia de que la comunidad legal se mantu-viera a la altura del Canon 21, supra, sin que incurriera en relaciones comerciales con sus clientes que pudieran in-fluir en la gestión profesional y diluir la fidelidad que se le debe al cliente.
Igualmente, en aquella ocasión reconocimos que el conflicto de interés puede surgir, no sólo de la participación personal del abogado en el negocio, sino incluso por virtud de una tercera persona jurídica que intervenga en éste; como lo sería una transacción comercial entre un cliente y una corporación en la que el abogado tuviese un interés o con la que estuviese relacionado.
Así, aunque en In re Toro Cubergé, supra, manifestamos mayores reservas cuando se trata de un abogado que directa y personalmente entra en negociaciones comerciales con su cliente, intimamos que un abogado no evadiría los rigores éticos por el mero hecho de que, a sabiendas, ad-quiera un interés pecuniario adverso a su cliente por vir-tud de una tercera persona jurídica. Aún en tal caso, el abogado estaría sujeto a cumplir con los cánones del Có-digo de Etica Profesional, exigiéndose que satisfaga ciertos requisitos mínimos de divulgación y de orientación con res-pecto a su cliente, tales como exponerle al cliente las cir-cunstancias de la relación con la tercera persona y el efecto que tendría la transacción sobre la relación abogado-cliente.
Específicamente, indicamos que el abogado tendría que *808revelarle a su cliente en detalle: “cuál era la relación con la corporación, qué intereses tenía él en la transacción, cómo podía afectarse la relación abogado-cliente entre ellos, y la deseabilidad de que el cliente obtuviese consejo legal inde-pendiente de otro abogado con respecto a dicha transacción.” (Énfasis suplido.(19) El caso de autos nos per-mite ampliar dichos pronunciamientos.
IV
Las normas de divulgación (en conjunción con el asesoramiento legal independiente del cliente), que como mínimo resaltamos en In re Toro Cubergé, supra —cuando la transacción se realiza en virtud de una persona jurídica con la que el abogado está relacionado— son análogas a las medidas que se formulan en las Reglas Modelos promulgadas por la American Bar Association para regular las transacciones de negocios entre abogado y cliente. En efecto, la Regla Modelo 1.8(a) de ABA Model Rules of Professional Conduct 3d 119 (1996) establece varias exigencias en protección del cliente, tales como explicarle a éste detalladamente la transacción de una manera que la pueda entender y la oportunidad de obtener representación legal independiente para la transacción. En particular, la referida regla dispone:

Rule 1.8-Conflict of Interest: Prohibited Transactions

(a) A lawyer shall not enter into a business transaction with a client or knowingly acquire an ownership, possessory, security or other pecuniary interest adverse to a client unless:
(1) the transaction and terms on which the lawyer acquires the interest are fair and reasonable to the client and are fully disclosed and transmitted in writing to the client in a manner which can be reasonable understood by the client;
(2) the client is given a reasonable opportunity to seek the advice of independent counsel in the transaction; and
*809(3) the client consents in writing thereto. Regla Modelo 1.8(a), supra.
En términos generales, la citada Regla Modelo 1.8(a) prohíbe que un abogado realice transacciones comerciales con su cliente o que, a sabiendas, adquiera un interés pe-cuniario, propietario o posesorio que sea adverso a éste, sin cumplir con los requisitos elaborados para proteger y sal-vaguardar al cliente. A tenor con dicha regla, todas las transacciones entre un cliente y su abogado deben ser jus-tas y razonables para el cliente. Además, se exige que se le otorgue al cliente: (i) una oportunidad razonable de obte-ner consejo legal independiente sobre la transacción, y (ii) una divulgación detallada sobre la transacción de manera que éste pueda entenderla razonablemente. Véase ABA Annotated Model Rules of Profesional Conduct 3rd, pág. 120 (1996).(20)
De esta forma, se condicionan las transacciones comer-ciales entre abogado y cliente a que se cumplan con una serie de requisitos, entre los que se encuentra que el cliente reciba aquella información adecuada que le permita analizar completamente la transacción.(21) Así, antes de en-trar en una transacción comercial con un cliente, la refe-rida regla exige que el abogado le explique a su cliente completamente la transacción, lo que incluye divulgar las repercusiones que ésta tendría para la relación abogado-*810cliente, como por ejemplo, el potencial de conflicto que pueda acarrear.(22)
Precisamente, al comentar dicha regla la American Bar Association advierte que ésta requiere una divulgación completa, mediante la cual se expliquen los detalles de la transacción y los efectos potenciales que ésta tendría para la relación abogado-cliente; como sería informar que la transacción podría afectar el juicio profesional indepen-diente del abogado. Véase A.B.A. Formal Opinion 00-418 (7 de julio de 2000).
Entre los elementos constitutivos de una divulgación adecuada se han destacado los siguientes: (i) todas las circunstancias relevantes de la transacción que sean conocidas por el abogado; (ii) la naturaleza de la transacción, el interés del abogado en la transacción y cualquier efecto potencial adverso que la transacción pueda tener en el cliente; (iii) la naturaleza de los intereses del abogado y el efecto que éstos podrían tener sobre su desempeño profesional; (iv) consejo específico acerca de la necesidad de buscar consejo legal independiente y una explicación detallada de todos los riesgos asociados con la transacción comercial, y (v) una declaración clara sobre los riesgos y las desventajas para el cliente. Véase ABA/BNA, supra, Sec. 51:504-505.
Estos requisitos de divulgación, mediante los que se le provee al cliente una información completa y cabal sobre la transacción y sus repercusiones, no son meramente requi-sitos pro forma; en efecto, gran parte de las acciones disci-plinarias bajo la citada Regla Modelo 1.8(a), o su equiva-lente en las jurisdicciones estatales, se producen debido a la omisión de los abogados en realizar las divulgaciones necesarias. Véase ABA, supra, pág. 123.
[11 -12] Por otro lado, el Canon 38 del Código de Ética *811Profesional, 4 L.P.R.A. Ap. IX, dispone que el abogado debe esforzarse al máximo en la exaltación del honor y la digni-dad de su profesión, evitando hasta la apariencia de con-ducta impropia. En otras palabras, todo abogado tiene la obligación de evitar, tanto en la realidad como en la apa-riencia, la impresión de conducta conflictiva. In re Pizarro Santiago, 117 D.P.R. 197 (1986). El abogado tiene “ ‘el de-ber de lucir puro y libre de influencias extrañas a su ges-tión profesional’, y que en el descargo de sus responsabili-dades profesionales, debe cuidarse de que sus actuaciones no den margen a la más leve sospecha de que promueve intereses suyos encontrados con los de su cliente”. In re Toro Cubergé, supra, pág. 532. Véanse: In re Colón Ra-mery, 133 D.P.R. 555 (1993); In re Rojas Lugo, 114 D.P.R. 687 (1983).
A la luz de esta normativa, resolvemos las querellas pre-sentadas por el Procurador General en contra de los Ledos. Marcos Morel Corrada y José Alcover García.
V
Esencialmente, la controversia en el procedimiento dis-ciplinario que nos ocupa requiere que determinemos si los querellados, al adquirir un interés pecuniario en un bien de su cliente, infringieron el citado Canon 21 del Código de Etica Profesional el cual, entre otras cosas, le impone al abogado un deber de lealtad para con su cliente y le pro-híbe la representación de un cliente cuando su juicio pro-fesional podría verse afectado por sus intereses personales.
Como hemos señalado, la Oficina de Liquidación se creó para liquidar todos los activos y pasivos de la C.R.U.V., y utilizar el producto de dicha liquidación para atender la precaria situación económica de esta última. Para cumplir con su tarea, la Oficina de Liquidación contrató a los que-rellados para que éstos le rindieran servicios profesionales y la representaran en todos los asuntos en que se tuviera *812que defender los derechos, las obligaciones y las prerroga-tivas de la oficina, según establecidos en su ley habilitadora. El propósito más importante de la Oficina de Liquidación era el de maximizar sus activos para, con su producto, poder cubrir sus pasivos. Este era uno de los in-tereses que los querellados tenían que proteger en su labor como abogados de la entidad.
En el caso de autos, hubo una relación abogado-cliente entre los querellados y la Oficina de Liquidación. Del pro-pio contrato de servicios profesionales se desprende clara-mente este hecho. Es más, era tan evidente la intención de la Oficina de Liquidación de crear una relación abogado-cliente, enmarcada dentro de los deberes de lealtad, fideli-dad y confidencialidad, que en el contrato de servicios pro-fesionales se dispuso: “ ‘EL BUFETE’ se compromete, durante la vigencia de este contrato, a no aceptar la repre-sentación legal de partes con intereses en conflicto con los de ‘LA OFICINA’ ”. Querella de 24 de diciembre de 1997, pág. 4.
Evidentemente, del texto del contrato se desprende que la Oficina de Liquidación tenía la expectativa de que los querellados asumieran la representación de sus asuntos legales y que, al amparo de dicha representación, no incu-rrirían en conflicto de intereses durante la vigencia de la relación abogado-cliente. Desde el otorgamiento del con-trato se creó una relación abogado-cliente entre las partes, razón por la cual los querellados estaban sujetos a cumplir con las exigencias aplicables hasta que la relación finalizara.
Ciertamente, a la luz del contrato de servicios profesio-nales otorgado entre las partes, y a tenor con la ley habili-tadora de la Oficina de Liquidación, resulta evidente que en caso de que dicha entidad tuviera que iniciar acciones legales para perseguir activos, resolver contratos o diluci-dar la validez de los negocios llevados a cabo por ésta, los querellados serían los llamados a representarla y los en-cargados de velar por sus intereses.
*813Ante esta realidad, parece meridianamente obvio que, cuando menos, los querellados debieron abstenerse de ad-quirir un interés pecuniario en un bien de su cliente. Esto, pues tal proceder sería adverso para su cliente en tanto comprometería seriamente el juicio profesional y el deber de lealtad que los querellados debían guardar. Una vez los querellados adquirieran un interés sobre un activo de su cliente se reduciría, sustancialmente, su capacidad para considerar alternativas de cursos de acción que debían se-guir en beneficio de éste. Véase ABA, Annotated Model Rules of Profesional Conduct, supra, pág. 94. Sin embargo, estando vigente estos contratos, los querellados aprovecha-ron su posición como abogados de la Oficina de Liquida-ción, la cual ciertamente les daba acceso a información pri-vilegiada para diseñar un esquema empresarial y adquirir un interés pecuniario en un bien de su cliente.
Debido a que los querellados adquirieron un interés personal sobre uno de los bienes de su cliente, el ejercicio de su juicio profesional, en cuanto a la defensa de los intere-ses del cliente, estuvo contrapuesto al interés personal de los querellados de adquirir el bien al mejor precio posible. Sin embargo, no empece el patente conflicto de interés que se generaría, los querellados prosiguieron con sus planes para adquirir la finca de Aguadilla y desarrollarla comer-cialmente para su beneficio personal. No podemos avalar su actuación.
En In re Toro Cubergé, supra, no sólo establecimos una norma dirigida a prohibir, de ordinario, las transacciones comerciales que un abogado realiza personal y directa-mente con su cliente, sino que advertimos, además, que un abogado no podría evadir los rigores éticos por el mero he-cho de que realice una transacción comercial (o adquiera, a sabiendas, un interés pecuniario en un bien de su cliente) a través de una persona jurídica con la que estuviese relacionado. Aún en tales casos, cuando menos, se exige del abogado una divulgación amplia y robusta, análoga a la *814impuesta por las Reglas Modelos, sobre: (1) la relación del abogado con la tercera persona, (2) sus intereses en la transacción, (3) cómo podía afectarse la relación abogado-cliente entre ellos y (4) la deseabilidad de que el cliente obtuviese consejo legal independiente de otro abogado con respecto a dicha transacción. Esto, por supuesto, parte de la premisa de que se trata de una transacción justa y ra-zonable para el cliente.
En el caso de autos, los querellados no realizaron la transacción directa y personalmente con su cliente. A pesar de que es evidente que la única función de Costa Mar y Express Realty era hacer, mediante terceros, lo que los querellados no hubiesen podido hacer personalmente, no existe determinación del Comisionado que indique que és-tas fuesen un mero álter ego de los letrados. (23)
Sin embargo, el haber llevado a cabo la transacción me-diante tales entidades no releva a los querellados de sus obligaciones éticas. Aún así, debían cumplir con los requi-sitos de divulgación señalados. La adquisición de la finca por parte de Express Realty para ser revendida a Costa Mar sin, tan siquiera, realizar divulgación alguna a la Ofi-cina de Liquidación del efecto que tendría dicha transac-ción sobre la relación abogado-cliente, incide sobre los pos-tulados éticos enunciados en In re Toro Cubergé, supra.
Los querellados, mientras eran abogados de la Oficina de Liquidación, adquirieron a través de Costa Mar un in-terés pecuniario sobre la finca en cuestión, propiedad de su cliente. Ambos querellados tenían un interés en dicha so-ciedad especial, que comprometía el deber ético que le de-bían a su cliente; el licenciado Morell Corrada por virtud de la sociedad ganancial, que era dueña de una tercera parte de Costa Mar, y el licenciado Alcover García, no sólo por virtud de la participación de su esposa en Costa *815Mar,(24) sino por la adquisición directa de la participación de la sociedad ganancial del licenciado Morell Corrada, la cual adquirió posteriormente.
Del informe del Comisionado Especial no se desprende que los querellados cumplieran con los requisitos de divul-gación requeridos. Evidentemente, la escueta revelación hecha por el licenciado Alcover García a su cliente (a los fines de informar que las esposas de los querellados parti-cipaban en Costa Mar) es insuficiente para satisfacer el rigor de las normas éticas aplicables.
No se puede argüir, como hacen los querellados, que la Oficina de Liquidación estaba enterada de la situación cuando nunca se le advirtió del serio conflicto de interés ni se reveló cómo la transacción afectaría la relación abogado-cliente, y cómo podría comprometerse el juicio indepen-diente de los abogados. Más aún, no existe indicio alguno de que se orientara a la Oficina de Liquidación sobre la deseabilidad de que un abogado externo analizara la situación.
Debemos puntualizar que el caso de autos no trata me-ramente de un bien de un cliente que de buenas a prime-ras, y por el mero tráfico accidentado del flujo de bienes en el comercio, llega a manos de una entidad en la que el abogado tiene un interés. Igualmente, tampoco estamos ante una transacción rutinaria entre un abogado y un cliente que se dedica a tales negocios.
Por el contrario, estamos ante un sofisticado esquema transactional diseñado por unos abogados que se aprove-charon de su posición como letrados para obtener informa-ción sobre un bien de su cliente (una entidad gubernamen-*816tal que se encontraba en una delicada situación económica) y así entrar en negocios con dicha entidad para adquirir el bien.
Los querellados aprovecharon su posición como aboga-dos de la Oficina de Liquidación para su beneficio propio. En virtud de su posición como consejeros legales, los que-rellados tenían acceso a información que, de no ser por su posición, no hubiesen obtenido. Aprovechándose de esta in-formación, éstos adquirieron un interés en un bien del cliente, creando, al así hacerlo, una situación en donde los intereses del cliente y los de los abogados podrían verse en conflicto, afectando de esta manera el juicio profesional de éstos y violar el deber de confidencialidad enmarcado den-tro del deber de lealtad que le debe todo abogado a su cliente.
El deber de lealtad para con el cliente, esbozado en el Canon 21 del Código de Etica Profesional, supra, abarca el deber de confidencialidad que debe guardar el abogado a los secretos de los clientes. Este deber incluye la no divulgación de la información obtenida como producto de la relación abogado-cliente. 4 L.P.R.A. Ap. IX. El abogado no puede utilizar esta información para beneficio propio, pudiendo peijudicar, de esta manera, los intereses de su cliente los cuales es su deber defender.
Los querellados del caso de autos ostentaban una posi-ción de consejeros legales de la Oficina de Liquidación y, por virtud de ésta, tenían acceso a información privile-giada de su cliente. La ventajosa posición de los querella-dos, como abogados de la referida oficina, los colocaba en la atípica situación de tener acceso a información del cliente mientras realizaban todo tipo de trámites para hacer viable la compra. Por tal razón, debemos enmarcar sus repe-tidos esfuerzos para hacer viable la transacción como lo que son, no meramente acciones inocuas o triviales, sino gestiones afirmativas dirigidas al perfeccionamiento y de-sarrollo de un negocio aprovechándose del acceso que te-*817nían, en virtud de su posición como representantes legales, a información confidencial de una entidad pública que se dedicaba, no a la venta de bienes, sino a la maximización de recursos en beneficio del Pueblo de Puerto Rico.
La relación abogado-cliente que existía, y los deberes que por virtud de dicha relación se creaban, no cesan por el mero hecho de que los querellados no asesoraran a la Oficina de Liquidación sobre la transacción específica que generó el conflicto de interés, especialmente cuando a ésta no se le informó la relación de los abogados con la transacción. De hecho, ya desde In re Toro Cubergé, supra, pág. 534, habíamos advertido que tal hecho no era determinante (“No importa aquí que el querellado no haya asesorado al [cliente] sobre la transacción aludida”). El deber de fidelidad y lealtad que los querellados le debían a su cliente se mantenía en pleno vigor aunque éstos no asesoraran a la Oficina de Liquidación sobre la conflictiva transacción que le proponían. El deber de fiducia para con el cliente se extiende aun cuando no se esté actuando como consejero legal en cuanto a la transacción específica en cuestión. Véanse: Matter of Spear, 774 P.2d 1335, 1342 (Ariz. 1989) (“Furthermore, even when not acting as counsel in the precise transaction in question, an attorney owes his client a fiduciary duty”); Iowa Supreme Court Bd. v. Gottschalk, 553 N.W. 2d 322 (1995).
El hecho de que la venta del bien se haya realizado por un precio que superó en un veinte por ciento el valor de la tasación no significa que no se incurrió en un conflicto violatorio de las reglas éticas que rigen la profesión de la abogacía. El daño consistió en que la Oficina de Liquidación no tuvo asesoramiento independiente. En esta transacción, la entidad gubernamental no fue representada adecuadamente. Su derecho a una representación libre de todo conflicto de interés fue violado. De la misma forma, fue violado el deber de confidencialidad que le debe todo abogado a sus clientes, al éstos aprovechar su posi-*818ción, como abogados de la entidad, para beneficio propio. Además, en la prueba vertida no hay indicio alguno de que el licenciado Morell Corrada y el licenciado Alcover García hayan apercibido a la entidad gubernamental del conflicto que acarreaba la transacción ni que le hubiesen recomen-dado que contrataran representación legal independiente que los asesorara en esta transacción, por lo que quebran-taron su obligación de divulgar al cliente todas las circuns-tancias que pudieran afectar su juicio profesional independiente. Es menester recordar que la existencia de un conflicto de intereses que requiere la imposición de san-ciones disciplinarias es aquella que, como en este caso, im-pide la representación libre y adecuada por parte del abo-gado, y vulnera la lealtad absoluta que le debe todo abogado a su cliente. In re Belén Trujillo, supra, pág. 753.
La conducta violatoria del Canon 21 del Código de Etica Profesional, supra, en este caso, se da precisamente por virtud de los efectos nocivos que dicha transacción tendría para la relación abogado-cliente; relación que existía desde mucho antes que se llevara a cabo la transacción y que requería de los querellados abstenerse de incurrir en inte-reses encontrados con los de su cliente. Por ello, los quere-llados no podían adquirir un interés pecuniario en un bien de su cliente y meramente argüir que, como no asesoraron al cliente sobre la transacción que generó el conflicto de interés, estaban eximidos de cumplir con el citado Canon 21. Esta postura menoscabaría el efecto profiláctico del aludido canon, pues éste sólo aplicaría en la atípica situa-ción en que un abogado “pacte” con su cliente para aseso-rarlo precisamente sobre la viciada transacción que le propone.
En fin, las actuaciones de los letrados ponen de mani-fiesto la razón de ser del escepticismo que los tribunales han manifestado al pasar juicio sobre las transacciones co-merciales entre abogados y sus clientes; transacciones que pueden ser utilizadas por abogados que aprovechan su po-*819sición para elaborar esquemas para su propio beneficio y contra los intereses de sus clientes. Es ésta una de esas instancias, y en ausencia de tan siquiera cumplir con los requisitos de divulgación básicos, no procede validar las actuaciones de los querellados.
De otra parte, el proceder del licenciado Alcover García, al otorgar la escritura de compraventa entre la Oficina de Liquidación y Express Realty, denota serias violaciones adicionales. Sabido es que un notario tiene el deber de asesorar, ilustrar y dar consejo legal a todas las partes contratantes para que comprendan los efectos y las consecuencias jurídicas del negocio celebrado. El notario representa la fe pública y está llamado a ser imparcial con todos los otorgantes del instrumento que autorice. Precisamente, hemos afirmado que el notario se destaca como un “funcionario imparcial, que recibe, expone y legitima la voluntad de los que ante él comparecen sin tomar bando, sin inclinarse a un lado u otro”. In re Cando Sifre, 106 D.P.R. 386, 396 (1977). Su obligación de orientar y advertir ha de desplegarse para todos por igual, con imparcialidad. Incluso, hemos precisado que no basta ser imparcial, también hay que aparentarlo. Véanse: In re Sepulveda Girón, 155 D.P.R. 345 (2001); In re Colón Muñoz, 131 D.P.R. 121 (1992); In re Cando Sifre, supra.
No obstante, en amplia contravención a estos postula-dos, el licenciado Alcover García otorgó la referida escri-tura cuando precisamente había montado un esquema para adquirir el bien objeto del negocio jurídico que autorizaba. Difícilmente el querellado podía cumplir con los deberes de imparcialidad y de asesoría que se le impo-nen cuando su proceder iba dirigido a despojar a la Oficina de Liquidación de la finca de Aguadilla para su beneficio personal. Ciertamente, su interés en el negocio jurídico so-bre el que daba fe le impedía guardar imparcialidad alguna. De hecho, el licenciado Alcover García ya había tomado “bando”, inclinándose totalmente del lado del Sr. *820Angelo Medina (principal accionista de Express Realty), un simple testaferro suyo por virtud de quien pretendía evadir el rigor ético al que estaba sujeto. Su actuación, no obs-tante, no puede ser excusada.
Igualmente, somos del criterio de que la conducta de los querellados incide sobre la “apariencia de impropiedad” vedada por el Canon 38 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX,(25) y por el propio contrato de servicios profesionales otorgado entre las partes. La apariencia de impropiedad puede ser muy lesiva al respeto de la ciudadanía por sus instituciones y a la confianza que los clientes depositan en sus abogados. Véanse: In re Ortiz Brunet, 152 D.P.R. 542 (2000); In re Rojas Lugo, 114 D.P.R. 687, 690 (1983). El abogado tiene el deber de ejercer un criterio profesional independiente y libre de influencias ex-trañas a su gestión profesional. En el descargo de sus responsabilidades profesionales, debe cuidarse de que sus actuaciones no den margen a la más leve sospecha de que promueve intereses suyos encontrados con los de su cliente. In re Toro Cubergé, supra, pág. 532. En el caso de autos, la apariencia de impropiedad era tal que el propio licenciado Morell Corrada lo reconoce y por esto decide desvincularse del negocio y vender su participación en Costa Mar.
Evidentemente, el proceder de los querellados al dise-ñar un esquema empresarial para adquirir un bien de su cliente creó una apariencia de conducta impropia que transgrede el citado Canon 38 y viola el contrato de servi-cios profesionales. A todas luces era patente la impropie-dad de la conducta y la explotación de la relación profesio-nal con una entidad gubernamental para fines personales.
*821La Oficina de Liquidación delegó en los querellados la importante y honrosa tarea de representar el interés pú-blico mediante el ejercicio de sus habilidades profesionales; habilidades que en lugar de haber sido ejercidas para defender y enaltecer la precaria situación fiscal de una enti-dad gubernamental, fue utilizada para tejer un esquema para adquirir un interés en un bien de su cliente. La opor-tunidad de exaltarse mediante el humilde ejercicio de sus capacidades legales en beneficio del bien público fue, cuando menos, desaprovechada. En su lugar, los querella-dos gestionaron activamente adquirir un interés pecunia-rio en un bien de su cliente, comprometiendo de esta ma-nera su juicio profesional independiente.
Por ende, procede decretar la suspensión inmediata de los querellados por el término de un año del ejercicio de la abogacía la cual durará hasta que este Tribunal autorice su readmisión. La gravedad y seriedad de la conducta de los querellados y el conflicto tan patente en que incurrie-ron, no justifica que limitemos nuestra sanción a una mera censura formal como hicimos en In re Toro Cubergé, supra. La actuación de los querellados lesiona intereses de la más alta jerarquía en la medida que atentó contra la salud fiscal de una entidad gubernamental y puso en juego su ade-cuada representación; todo esto, socavando la confianza pública en sus instituciones.
Debemos recordar que el esquema empresarial articu-lado fue ejercido, precisamente, en contra de una entidad gubernamental creada para atender la precaria situación económica de la C.R.U.V. y cuya función era cumplir con el mayor número de responsabilidades financieras, utili-zando sus propios recursos. Más aún, por disposición ex-presa de ley, los propósitos para los cuales se creó la Ofi-cina de Liquidación constituían “propósitos públicos” para el beneficio del Pueblo de Puerto Rico, y el ejercicio de éstos constituía el cumplimiento de “funciones gubernamentales esenciales”. La explotación de la relación profesional con *822una entidad pública para beneficios personales denota una conducta que este Tribunal debe reprochar. Nuestro país requiere transparencia en sus instituciones y los abogados que representan al interés público tienen la responsabili-dad de evitar que su criterio profesional pueda ser afectado por intereses personales.
Por último, los querellados notificarán a sus clientes que, por motivo de la suspensión, no pueden continuar con su representación legal y devolverán a éstos los expedien-tes de los casos pendientes y los honorarios recibidos por trabajos no realizados. Asimismo, informarán de su sus-pensión a cualquier sala del Tribunal General de Justicia o a cualquier foro administrativo donde tengan algún caso pendiente. Por último, tienen la obligación de acreditar y certificar ante este Tribunal, en el término de treinta días que se cumplió con lo antes señalado. El cumplimiento de estos deberes, deberá ser notificado también al Procurador General. El Alguacil de este Tribunal se incautará inme-diatamente de las obras y los sellos notariales de los que-rellados para el trámite correspondiente por la Directora de la Oficina de Inspección de Notarías.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita. El Juez Asociado Señor Corrada Del Río se inhibió.
— O —

 4 L.P.R.A. Ap. EX.


 Específicamente, los contratos tenían en común las cláusulas siguientes:
“PRIMERA: ‘EL BUFETE’ representará en los Tribunales o en las Agencias Administrativas del Estado Libre Asociado de Puerto Rico o los Estados Unidos a “El SÍNDICO’, o a “LA OFICINA’ o a sus empleados, en todos aquellos casos o asuntos que por razón del cumplimiento de sus funciones y responsabilidades que le asigna la Ley Núm. 55, que crea “LA OFICINA’, sean demandados o traídos ante dichos foros, o que sea necesario a estos comparecer para defender los derechos, obligaciones y prerrogativas que le asigna la Ley y que ‘EL SÍNDICO’ les refiera. ‘El BUFETE’ asumirá la representación legal de ‘LA OFICINA’ en todo el proceso de Ejecución de Hipoteca y/o Resolución de Contrato que se refiera y/o haya sido instado ante los Tribunales o Agencias del Estado Libre Asociado o de los Estados Unidos.
*796“SEGUNDA: Además, ‘EL BUFETE’ se compromete y obliga a prestar sus ser-vicios profesionales como abogado de ‘LA OFICINA’ asumiendo la representación legal de ésta ante los Tribunales de Justicia de Puerto Rico en relación al cobro extrajudicial y judicial (entiéndase ejecuciones de hipoteca) de todos aquellos pres-tamos hipotecarios que ‘LA OFICINA’ le refiera y acciones civiles y así se compro-mete a realizar todos los trámites necesarios para lograr tal representación.
“DECIMO CUARTA: La negligencia o abandono de sus deberes, así como la conducta impropia en o fuera de ‘La OFICINA’ por ‘EL BUFETE’, constituirá causa suficiente para dar por terminado este contrato inmediatamente sin necesidad de una notificación previa de más de cinco (5) días laborables.
“DECIMO OCTAVA: ‘EL BUFETE’ se compromete, durante la vigencia de este contrato, a no aceptar la representación legal de partes con intereses en conflicto con los de ‘LA OFICINA’.
“DECIMO NOVENA: La parte contratada reconoce que en el descargo de su función profesional tiene un deber de lealtad completa hacia la Agencia, lo que equi-vale el no tener intereses adversos a dicho organismo gubernamental. Estos intere-ses adversos incluyen la representación de clientes que tengan o pudieran tener intereses encontrados con la parte contratante, este deber, además, incluye la obli-gación continua de divulgar a la agencia todas las circunstancias de sus relaciones con clientes y terceras personas y cualquier interés que pudiere influir en la agencia al momento de otorgar el Contrato o durante su vigencia.
La parte contratada representa intereses encontrados cuando, en beneficio de un cliente es su deber promover aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente anterior, actual o potencial. Representa intereses en conflicto, además, cuando su conducta es descrita como tal en las normas éticas reconocidas a su profesión, o en las leyes y reglamentos del Estado Libre Asociado de Puerto Rico.
“En contratos con sociedades o firmas, constituirá una violación de esta prohi-bición el que alguno de sus directores, asociados o empleados incurra en la conducta aquí descrita. La parte contratada evitará aún la apariencia de la existencia de intereses encontrados.” Querella de 24 de diciembre de 1997, págs. 3-4.


 El contrato pactado el 7 de julio de 1994 tenía una vigencia de noventa días. Esto implica que venció el 6 de octubre de 1994. Según se desprende del informe del Comisionado Especial, el Sr. Angelo Medina había solicitado, en fecha anterior al 23 de febrero, una extensión del término del contrato de opción, la cual fue concedida.


 A raíz de estos hechos, el Ledo. Aníbal Acevedo Vilá presentó la queja jura-mentada contra el licenciado Morell Corrada y el licenciado Alcover García que ori-ginó la investigación del Procurador General y el inicio del procedimiento disciplina-rio que nos ocupa.


 Véase la Ley Núm. 55, supra.


 Art. 18 de la Ley Núm. 55 (17 L.P.R.A. sec. 27q (supl. 1992)).


 Art. 14 de la Ley Núm. 55 (17 L.P.R.A. sec. 27m (supl. 1992)).


 Art. 1 de la Ley Núm. 55 (17 L.P.R.A. see. 27 (supl. 1992)).


 Art. 2 de la Ley Núm. 55 (17 L.P.R.A. sec. 27a (supl. 1992)).


 Art. 5 de la Ley Núm. 55 (17 L.P.R.A. sec. 27d (supl. 1992)).


 Art. 9 de la Ley Núm. 55 (17 L.P.R.A. sec. 27h (supl. 1992)).


 Art. 12 de la Ley Núm. 55 (17 L.P.R.A. sec. 27k (supl. 1992)).


 íd.


 Art. 21 de la Ley Núm. 55 (17 L.P.R.A. sec. 27t (supl. 1992)).


 Véase la ABA Formal Opinion 92-364 (6 de julio de 1992), en en la cual al comentar sobre las Reglas Modelos se señaló:
.. Business transactions concurrent with the attorney-client relationship are inherently suspect. Generally, a lawyer who benefits from a financial transaction with a client must show that the transaction was fair, equitable and just, and that it did not proceed from undue influence. Thus, Rule 1.8(a) [of the A.B.A. Models Rules of Professional Conduct] prohibits business transactions unless full disclosure is made, the client is advised to seek the advice of independent counsel, and the client’s written consent is obtained. [...] These provisions safeguard clients from lawyers who abuse their ability to influence their client for their own financial gain. This protection is called for because the unequal nature of the lawyer-client relationship makes it particularly susceptible to abuse.” ABA /BNA Lawyer’s Manual of Professional Conduct (1001) 122, 126 (1992).


 S. Saab Fortney & J. Hanna, Fortifying a Law Firm’s Ethical Infrastructure: Avoiding Legal Malpractice Claims Based on Conflicts of Interest, 33 St. Mary’s L.J. 669, 705 (2002): “Anytime an attorney enters a business transaction with a client, there is a risk of overreaching due to the attorney’s legal skill and training, as well as the client’s trust and confidence. To avoid abuse, disciplinary rules require that attorneys take special precautions relating to business transactions with clients.” Véanse, además: ABA Formal Opinion 92-364 (6 de julio de 1992); B. Zucker, Attorneys Who Enter into Business Transactions with Their Clients: A Presumption of Undue Influence, Malpractice, and Impropriety, 1 J. Legal Advoc. & Prac. 7 (1999); *806American Law Institute, Restatement of the Law Third, The Law Governing Lawyer: Proposed Final Draft No. 1, Sec. 207, págs. 639-640 (Í996).


 Stockton v. Ford, 52 U.S. 232, 247 (1850).


 “A lawyer may not exploit information relating to the representation to the client’s disadvantage.” Regla 1.8 de la ABA Model Rules of Professional Conduct 3rd, 119 (1996).


 In re Toro Cubergé, 140 D.P.R. 523, 533-534 esc. 1 (1996).


 Véase, además, ABA Formal Opinion 00-416 (7 de abril de 2000), en la cual se señaló:
“Rule 1.8(a) requires that business dealings between a lawyer and a client be fair and reasonable to the client, that the client be given the terms of the transaction in writing and the opportunity to consult counsel, and that the client consents in writing to the transaction. These safeguards are for the protection of the client. A lawyer’s failure to make necessary disclosures to a client or to obtain the client’s informed consent places the lawyer in violation of Rule 1.8(a). What disclosures are necessary will depend upon the facts and circumstances of the particular transaction. The required disclosures relate to the transaction itself and its terms and to those related facts known to the lawyer at the time of the transaction.”


 F.C. Zacharias, Limits on Client Autonomy in Legal Ethics Regulation, 81 B. U. L. Rev. 199, 203 (2001).


 Véase el ABA/BNA Lawyers’ Manual on Professional Conduct 3d, Sec. 51:504 (1996).


 Esto, por supuesto, a diferencia de la situación que atendimos en In re Toro Cubergé, supra, en donde fue admitido por el abogado allí querellado, y sustentado por la determinación de hecho del Comisionado, que no se trataba de una corporación auténtica sino de un simple alter ego. Id., pág. 533.


 Evidentemente, el deber de lealtad que tiene un abogado hacia su cliente puede comprometerse igualmente cuando los intereses de su pareja están involucrados. La relación íntima de una pareja está ligada a los intereses económi-cos, por lo que las actuaciones de uno directamente afectan al otro. Véase, por ejem-plo, PA Eth. Op. 93-64 (7 de abril de 1993), 1993 WL 851191; New York State Bar Association Committee on Professional Ethics, Opinion 738 (16 de abril de 2001), http://www.nysba.org/Content/NavigationMenu/Attorney — Resources/ Ethics— Opinions/Ethics — Opinions.htm


 El referido canon dispone, en parte:
“El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios persona-les y debe evitar hasta la apariencia de conducta profesional impropia.” 4 L.P.R.A. Ap. IX, C. 38.